     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.303 Page 1 of 14



 1     KAZEROUNI LAW GROUP, APC
       Yana A. Hart, Esq. (SBN: 306499)
 2     yana@kazlg.com
 3     2221 Camino Del Rio South, Suite 101
       San Diego, CA 92108
 4     Telephone: (619) 233-7770
 5     Facsimile: (619) 297-1022

 6     Attorneys for Plaintiff,
 7     Randall Scott McGraw

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA

10      RANDALL SCOTT MCGRAW,                 Case No.: 20-CV-954-MMA (KSC)
11                                            FIRST AMENDED COMPLAINT
                     Plaintiff,
12                                            FOR DAMAGES FOR
                                              VIOLATIONS OF:
13                            v.
14                                            (1) Fair Credit Reporting Act, 15
                                                  U.S.C. § 1681 et seq.;
15      PACIFICA ASHWOOD LLC;;                (2) California Consumer Credit
        TRANSUNION, LLC.;
16      CONTEMPORARY                              Reporting Agencies Act, Cal.
        INFORMATION CORP.; AND                    Civ. Code § 1785.1 et seq.;
17      YARDI SYSTEMS, INC.
18                  Defendants.
                                                    JURY TRIAL DEMANDED
19
20
21
22
23
24
25
26
27
28

                                        COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.304 Page 2 of 14


 1                                       INTRODUCTION
 2     1.   Congress has found the banking system is dependent upon fair and accurate
 3          credit reporting. Inaccurate credit reports directly impair the efficiency of the
 4          banking system, and unfair credit reporting methods undermine the public
 5          confidence, which is essential to the continued functioning of the banking
 6          system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. § 1681 et
 7          seq. (“FCRA”), to ensure fair and accurate reporting, promote efficiency in the
 8          banking system, and protect consumer privacy. The FCRA seeks that consumer
 9          reporting agencies exercise their grave responsibilities with fairness,
10          impartiality, and a respect for the consumer’s right to privacy because consumer
11          reporting agencies have assumed such a vital role in assembling and evaluating
12          consumer credit and other information on consumers. The FCRA also imposes
13          duties on the sources that provide credit information to credit reporting
14          agencies, called “furnishers.”
15     2.   Similarly, the California legislature has found that the banking system is
16          dependent upon fair and accurate credit reporting. As such, California enacted
17          the Consumer Credit Reporting Agencies Act Cal. Civ. Code §1785.1 et seq.
18          (“CCCRAA”), to ensure fairness, impartiality, and to protect consumer privacy.
19          The CCCRAA also imposes duties on the sources that provide credit
20          information to credit reporting agencies, called “furnishers.”
21     3.   Randall Scott McGraw (“Mr. McGraw” or “Plaintiff”), through his attorneys,
22          brings this action against Pacifica Ashwood LLC (“Pacifica”) and Yardi
23          Systems, Inc. (“Yardi”) (collectively, “Defendants”) for violations of: (i) the
24          Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”); and (ii) the
25          California Consumer Credit Reporting Agencies Act, Cal Civ. Code § 1785.1
26          et seq. (“CCCRAA”).
27     4.   Further, Mr. McGraw brings this action to challenge Defendants’ inept handling
28          of Mr. McGraw’s claims of inaccurate credit reporting.
                                               2 of 14       McGraw v. Pacifica Ashwood LLC et al.
                                             COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.305 Page 3 of 14


 1     5.    Mr. McGraw makes these allegations on information and belief, with the
 2           exception of those allegations that pertain to a Mr. McGraw, or to Mr.
 3           McGraw’s counsel, which Mr. McGraw alleges on personal knowledge.
 4     6.    While many violations are described below with specificity, this Complaint
 5           alleges violations of the statutes cited in their entirety.
 6     7.    Unless otherwise stated, all the conduct engaged in by Defendants took place
 7           in California.
 8     8.    Any violations by Defendants were knowing, willful, and intentional, and
 9           Defendants did not maintain procedures reasonably adapted to avoid any such
10           violation.
11     9.    Unless otherwise indicated, the use of any Defendant’s name in this Complaint
12           includes all agents, employees, officers, members, directors, heirs, successors,
13           assigns, principals, trustees, sureties, subrogees, representatives, and insurers
14           of each Defendant.
15                                        JURISDICTION AND VENUE
16     10. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, and 28 U.S.C. §
17           1367 for supplemental state claims.
18     11. This action arises out of Defendants’ violations of (i) the Fair Credit Reporting
19           Act 15 U.S.C. § 1681 et seq.; and (ii) the California Consumer Credit Reporting
20           Agencies Act, Cal Civ. Code § 1785.1 et seq. (“CCCRAA”).
21     12. Because each Defendant conducts business within the State of California,
22           personal jurisdiction is established.
23     13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Mr.
24           McGraw resides in the County of San Diego, State of California which is within
25           this judicial district; (ii) the conduct complained of herein occurred within this
26           judicial district; and, (iii) Defendants conducted business within this judicial
27           district at all times relevant.
28     ///
                                                 3 of 14         McGraw v. Pacifica Ashwood LLC et al.
                                               COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.306 Page 4 of 14


 1                                 PARTIES AND DEFINITIONS
 2     14. Mr. McGraw is a natural person as that term is defined in 15 U.S.C. § 1681a
 3         and Cal. Civ. Code § 1785.3(j).
 4     15. In addition, Mr. McGraw is a “consumer” as that term is defined by 15 U.S.C.
 5         § 1681a(c) and Cal. Civ. Code § 1785.3(b).
 6     16. Pacifica is a Limited Liability Company offering property management services
 7         in the State of California for Ashwood Apartment complex in Lakeside.
 8     17. Pacifica is a furnisher of information as contemplated by the FCRA, 15 U.S.C.
 9         § 1681s-2(a) & (b), which regularly in the course of business furnishes
10         information to one or more consumer reporting agencies (“CRAs”), about
11         consumer transactions or experiences with any consumer.
12     18. Pacifica is a furnisher of information as contemplated by CCCRAA that
13         regularly and in the ordinary course of business furnishes information to one or
14         more consumer reporting agencies about consumer transactions or experiences
15         with any consumer.
16     19. Yardi is a corporation which provides software for real estate companies as well
17         as property management companies, and it is headquartered in Santa Barbara,
18         CA and regularly conducts business in the State of California.
19     20. Yardi is a furnisher of information as contemplated by the FCRA, 15 U.S.C. §
20         1681s-2(a) & (b), which regularly in the course of business furnishes
21         information to one or more CRAs about consumer transactions or experiences
22         with any consumer.
23     21. Defendant Yardi is a furnisher of information as contemplated by CCCRAA
24         that regularly and in the ordinary course of business furnishes information to
25         one or more consumer reporting agencies about consumer transactions or
26         experiences with any consumer.
27     22. Based upon information and belief, Yardi, on behalf of Pacifica furnished the
28         information regarding the account at issue to the credit bureaus.
                                             4 of 14       McGraw v. Pacifica Ashwood LLC et al.
                                           COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.307 Page 5 of 14


 1     23. The causes of action herein also pertain to Plaintiff’s “consumer report” as that
 2         term is defined by 15 U.S.C. §1681a(d)(1), in that inaccurate representations of
 3         Mr. McGraw’s credit worthiness, credit standing, and credit capacity were
 4         made via written, oral, or other communication of information by a consumer
 5         credit reporting agency, which is used or is expected to be used, or collected in
 6         whole or in part, for the purposes of serving as a factor in establishing Mr.
 7         McGraw’s eligibility for, among other things, credit to be used primarily for
 8         personal, family, household and employment purposes.
 9     24. Plaintiff’s causes of action also pertains to a “consumer credit report,” as that
10         term is defined by Cal. Civ. Code § 1785.3(c), because Defendants made
11         inaccurate representations of Plaintiff’s credit worthiness, credit standing, and
12         credit capacity via written, oral, or other communication of information by a
13         consumer credit reporting agency, which is used or is expected to be used, or
14         collected in whole or in part, for the purposes establishing Plaintiff’s eligibility
15         for, among other things, credit to be used primarily for personal, family,
16         household and employment purposes.
17                                   FACTUAL ALLEGATIONS
18     25. Mr. McGraw is fifty-six-year-old dependent adult.
19     26. Since on or about August 14, 2015, Mr. McGraw has been a tenant residing in
20         an apartment complex owned by Pacifica.
21     27. After moving into an apartment owned by Pacifica, Mr. McGraw noticed his
22         shower temperature would fluctuate wildly, causing aggravation of Mr.
23         McGraw’s nerve damage, and making it extremely difficult and painful to take
24         daily showers.
25     28. Mr. McGraw made Pacifica aware of this issue promptly, however Defendant
26         Pacifica refused to fix Mr. McGraw’s shower for a prolonged period of time.
27     29. Even after Mr. McGraw notified Pacifica that this issue is causing Mr. McGraw
28         pain when he showers, Pacifica repeatedly refused Mr. McGraw’s pleas to
                                              5 of 14         McGraw v. Pacifica Ashwood LLC et al.
                                            COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.308 Page 6 of 14


 1         repair the shower system.
 2     30. Pacifica failed to fix the issue relating the shower that Mr. McGraw repeatedly
 3         requested it to fix, until December 2018.
 4     31. At some point Pacifica had an issue with the tenants’ water boiler system, in
 5         order to fix it, the water was shut off. Multiple tenants were required to take a
 6         shower in a common shower room, which made multiple tenants
 7         uncomfortable.
 8     32. As a result, Mr. McGraw was unable to shower for two weeks.
 9     33. On several occasions, despite Mr. McGraw’s prompt payments, Pacifica posted
10         late notices on his door, once placing a late notice on Mr. McGraw’s neighbor’s
11         door causing Mr. McGraw great shame and embarrassment.
12     34. On or about December 31, 2018, Mr. McGraw, feeling frustrated from
13         Pacifica’s failure to promptly conduct repairs or at least offer a rent reduction
14         due to its failure to conduct repairs, filed a small claims case in state superior
15         court in the County of San Diego.
16     35. Despite Mr. McGraw’s strong belief that he was entitled to damages, and
17         despite the fact he was unhappy with Pacifica’s repeated failure to address
18         multiple issues during his tenancy, he always continued to remain current on
19         his rent payments to Pacifica.
20     36. After being served with the lawsuit, and in attempt to retaliate against Mr.
21         McGraw, Pacifica immediately began harassing Mr. McGraw, making every
22         effort to make Mr. McGraw unwelcome in his own apartment.
23     37. On April 20, 2019, within 180 days of Mr. McGraw filing his small claims suit,
24         Pacifica began threatening and harassing Mr. McGraw, ultimately serving Mr.
25         McGraw with a sixty-day notice of eviction and threatening to bring an eviction
26         action against Mr. McGraw.
27     38. Sometime within the sixty-days following the posting of the eviction notice,
28         Pacifica’s apartment manager walked up to Mr. McGraw’s front door and asked
                                              6 of 14       McGraw v. Pacifica Ashwood LLC et al.
                                            COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.309 Page 7 of 14


 1         whether he would be “out” by the end of the sixty-day notice period, informing
 2         Mr. McGraw that Pacifica had a family ready to move in. Pacifica had
 3         continued to cash rent checks furnished by Mr. McGraw during this time.
 4     39. When Mr. McGraw informed the apartment manager he would not move out,
 5         stating correctly that he believed Pacifica had no legal right to evict him,
 6         Pacifica’s apartment manager grew angry, threatening Mr. McGraw that “it’s
 7         going to be war” if he refused to move out.
 8     40. Mr. McGraw was distressed and upset. It compounded his stress that the
 9         encounter had occurred in the presence of Mr. McGraw’s daughter and
10         grandchild.
11     41. In an effort to find a reason for eviction, Pacifica falsely claimed Mr. McGraw
12         had paid rent late in violation of the lease agreement.
13     42. In fact, at all times, Mr. McGraw remained compliant under all obligations of
14         his lease agreement with Pacifica and remained current on his financial
15         obligations on the lease.
16     43. This retaliatory action of the false, meritless, and harassing notice of eviction
17         understandably caused Mr. McGraw to experience substantial mental anguish,
18         stress, and embarrassment.
19     44. Mr. McGraw no longer felt welcome in his own apartment and apartment
20         complex. And he feared that Pacifica will initiate the threatened baseless
21         eviction action, which Mr. McGraw could not defend due to his already
22         strenuous financial situation.
23     45. However, Mr. McGraw disputed with Pacifica that he made any payments late.
24     46. As a result of Pacifica’s eviction notice, Mr. McGraw began applying for other
25         apartment rentals.
26     47. Despite being current on all his financial obligations and disputing Pacifica’s
27         false accusations related to late payments, Mr. McGraw was denied in his
28         applications to rent other apartment units.
                                              7 of 14       McGraw v. Pacifica Ashwood LLC et al.
                                            COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.310 Page 8 of 14


 1     48. On May 23, 2020, Mr. McGraw was even more shocked to learn that the denial
 2         was based in part on the erroneous derogatory information Pacifica and Yardi
 3         reported on Mr. McGraw’s credit report.
 4     49. Instead of reflecting Mr. McGraw’s prompt and timely payments between 2017
 5         through 2019, Pacifica through Yardi reported to all credit bureaus that Mr.
 6         McGraw was delinquent in the months of June through August of 2017;
 7         October 2017; June through December of 2018; and January and May of 2019.
 8     50. This information was also reported to TransUnion, Experian, and Equifax.
 9     51. Since Yardi also had information regarding McGraw’s timely payments and
10         processed the payments from tenants, Yardi was aware of McGraw’s timely
11         payments in the past, and yet continued to furnish false information to the
12         bureaus.
13     52. CIC’s report falsely reflected 13 late payments by Mr. McGraw to Pacifica from
14         June 2017- May 2019.
15     53. Yardi, which Pacifica uses as a software provider, also directly falsely reported
16         a number of payments by Mr. McGraw to CRAs, and these payments continued
17         to show that Mr. McGraw was delinquent until late 2020.
18     54. Mr. McGraw immediately contacted Pacifica to obtain an explanation and
19         dispute erroneous reporting.
20     55. Based upon information and belief, Pacifica corresponded with Yardi regarding
21         Plaintiff’s dispute.
22     56. Pacifica provided Mr. McGraw with an account statement that falsely showed
23         that Mr. McGraw had 19 late payments relating to the apartment.
24     57. After reviewing his payment history, Mr. McGraw disputed these late payments
25         with Pacifica and provided his entire payment history of all checks that were
26         sent and cashed by Pacifica depicting timely dates of payments.
27     58. Mr. McGraw was not aware that Pacifica furnished the information about the
28         payments through Yardi, and believes that Pacifica notified Yardi of the
                                             8 of 14        McGraw v. Pacifica Ashwood LLC et al.
                                           COMPLAINT
     Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.311 Page 9 of 14


 1         disputes from Mr. McGraw.
 2     59. On May 24, 2019, Pacifica, after review of all of the payments that Mr. McGraw
 3         was able to obtain, acknowledged that it made an error in stating that Mr.
 4         McGraw may have been late only twice because “he left the pay to the order of
 5         blank.”
 6     60. Pacifica presented Mr. McGraw with a letter admitting its error, encouraging
 7         him to show the letter to any potential landlord to clear up his rental history.
 8     61. Despite knowing that Pacifica and Yardi falsely reported the payment history
 9         for Mr. McGraw to credit bureaus, Pacifica and Yardi failed to take any action
10         to correct the reportings.
11     62. In fact, Mr. McGraw demanded that Defendants notify the Credit Bureaus
12         regarding its false reporting, but Pacifica’s representatives and agents
13         (including Yardi) failed to do so.
14     63. On June 3, 2019, Mr. McGraw sent, via certified mail, disputes to Equifax,
15         Experian, and Transunion, and requested these entities investigate the false
16         reporting and correct the errors.
17     64. After Mr. McGraw’s disputes, Mr. McGraw obtained another credit report on
18         July 22, 2019 from Experian which continued to report the errors.
19     65. Mr. McGraw ultimately received judgement in his favor in the small claims
20         court case against Pacifica on October 11, 2019, evidencing the merit of Mr.
21         McGraw’s small claims action, and Pacifica was ordered to pay for the needed
22         repairs.
23     66. To date, Defendants have refused to conduct a reasonable investigation of the
24         inaccurate reporting by them and failed to correct Mr. McGraw’s rental
25         payment history or correct their inaccurate credit reporting.
26     67. Despite the overwhelming evidence Mr. McGraw provided to Defendants
27         demonstrating the late payment history was fraudulent and/or incorrectly
28         reported, Defendants have not corrected the reports.
                                             9 of 14         McGraw v. Pacifica Ashwood LLC et al.
                                           COMPLAINT
 Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.312 Page 10 of 14


 1   68. Furthermore, both Defendants are aware of Mr. McGraw’s timely payments and
 2       maintain a record of payments and knew and/or should have known that these
 3       payments were timely.
 4   69. Accordingly, through this conduct, Pacifica and Yardi violated Cal. Civ. Code
 5       § 1785.25(a) by furnishing information to consumer reporting agencies that
 6       they knew or should have known was inaccurate.
 7   70. Similarly, the FCRA, 15 U.S.C. § 1681s-2(a)(1)(A), prohibits a person from
 8       furnishing information relating to any consumer reporting agency if the person
 9       knows or has reasonable cause to believe that the information is inaccurate, and
10       therefore all Defendants violated these provisions of the FCRA.
11   71. Pacifica’s and Yardi’s initial failures to investigate and correct the previously
12       disclosed inaccuracies on Mr. McGraw’s credit and rent bureau reports were
13       intentional and in reckless disregard of their duties to refrain from reporting
14       inaccurate information. Accordingly, Pacifica and Yardi willfully and
15       negligently failed to comply with each of their respective duties to reasonably
16       investigate Mr. McGraw’s claims of inaccurate reports in violation of Cal. Civ.
17       Code § 1785.25.
18   72. Similarly, Defendants willfully and negligently failed to comply with each of
19       their respective duties to reasonably investigate Mr. McGraw’s claims of
20       inaccurate reports, in violation of 15 U.S.C § 1681i(a)(1).
21   73. Defendants’ inaccurate and negative reporting damaged Mr. McGraw’s
22       creditworthiness. Further, Mr. McGraw was denied applications to let
23       apartments elsewhere in part due to the inaccurately reported rental history.
24   74. These inaccurate reports have affected Mr. McGraw negatively due to the
25       reporting of delinquencies and has negatively impacted Mr. McGraw’s credit
26       score. Moreover, Defendants have also failed to furnish to any credit reporting
27       agency that the late payments on the apartment at issue were reported
28       inaccurately.
                                           10 of 14        McGraw v. Pacifica Ashwood LLC et al.
                                         COMPLAINT
 Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.313 Page 11 of 14


 1   75. In addition, Defendants continued reporting on Mr. McGraw’s credit reports
 2        and rent bureau reports after Pacifica failed to conduct a reasonable
 3        investigation into Mr. McGraw’s claims of inaccurate reporting in violation of
 4        Cal. Civ. Code § 1785.25(a).
 5   76. Similarly, Defendants continued reporting on Mr. McGraw’s credit reports and
 6        rent bureau reports after failing to conduct a reasonable investigation into Mr.
 7        McGraw’s claims of inaccurate reporting in violation of 15 U.S.C. § 1681s-
 8        2(b)(1)(A).
 9   77. The repeated and persistent violations described herein have caused Mr.
10        McGraw unnecessary stress and anxiety.
11   78. As a direct and proximate result of all Defendants’ willful action and inaction,
12        Mr. McGraw has suffered actual damages, including, but not limited to,
13        reviewing credit reports, preparing and mailing dispute letters, attorneys’ fees,
14        loss of ability to purchase and benefit from credit, mental and emotional pain
15        and anguish, and spending countless hours attempting to correct Defendants’
16        inaccurate and derogatory information, without success.
17                       CAUSES OF ACTION CLAIMED BY PLAINTIFF
18                                          COUNT I
19             VIOLATION OF THE FAIR CREDIT REPORTING ACT (“FCRA”)
20                                  15 U.S.C. § 1681 ET SEQ.
21                             [AGAINST PACIFICA AND YARDI]
22
     79. Plaintiff repeats, re-alleges, and incorporates by reference, all allegations of this
23
          Complaint as though fully stated herein.
24
     80. The foregoing acts and omissions constitute numerous and multiple violations
25
          of the Fair Credit Reporting Act.
26
     81. In the regular course of its business operations, Defendants routinely furnish
27
          information to credit reporting agencies pertaining to transactions between
28
          Defendants and consumers, so as to provide information to a consumer’s credit
                                             11 of 14        McGraw v. Pacifica Ashwood LLC et al.
                                           COMPLAINT
 Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.314 Page 12 of 14


 1       worthiness, credit standing, and credit capacity.
 2   82. As a result of each and every negligent noncompliance of the FCRA, Plaintiff
 3       is entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
 4       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
 5       1681o(a)(2), from each Defendant individually.
 6   83. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
 7       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
 8       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as
 9       the Court may allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable
10       attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a)(3), from each
11       Defendant individually.
12   84. As a disabled individual, Plaintiff demands treble damages pursuant to Cal. Civ.
13       Code § 3345.
14                                        COUNT II
15                 VIOLATION OF THE CALIFORNIA CONSUMER CREDIT
16                       REPORTING AGENCIES ACT (“CCCRAA”)
17                            CAL. CIV. CODE § 1785.1 ET SEQ.
18                             [AGAINST PACIFICA & YARDI]
19   85. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
20       as though fully stated herein.
21   86. The foregoing acts and omissions constitute numerous and multiple violations
22       of the California Consumer Credit Reporting Agencies Act.
23   87. In the regular course of their business operations, Pacifica and Yardi routinely
24       furnish information to credit reporting agencies pertaining to transactions
25       between them and consumers, so as to provide information on a consumer’s
26       credit worthiness, credit standing, and credit capacity.
27   88. Because Pacifica and Yardi are each a partnership, corporation, association, or
28       other entity, each is therefore each a “person” as that term is defined by Cal.
                                            12 of 14         McGraw v. Pacifica Ashwood LLC et al.
                                          COMPLAINT
 Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.315 Page 13 of 14


 1         Civ. Code § 1785.3(j), Pacifica and Yardi are and were always obligated not to
 2         furnish false, inaccurate, or incomplete information on a specific transaction or
 3         experience to any consumer credit reporting agency if the persons know or
 4         should have known that the information is incomplete or inaccurate, as required
 5         by Cal. Civ. Code § 1785.25(a). Because Pacifica and Yardi knew that the
 6         reporting was false, and failed to report accurate information, or correct it upon
 7         dispute, Pacifica and Yardi’s reporting was intentional.
 8   89. As a disabled individual, Plaintiff demands treble damages pursuant to Cal. Civ.
 9         Code § 3345.
10                                    PRAYER FOR RELIEF
11          WHEREFORE, Plaintiff prays that judgment be entered against each
12   Defendant for:
13                                          COUNT I

14                               FAIR CREDIT REPORTING ACT

15                                  15 U.S.C. § 1681 ET SEQ.

16          • Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);
17          • Statutory damages of $1,000.00 per violation, pursuant to 15 U.S.C. §
18             1681n(a)(1);
19          • Treble damages pursuant to Cal. Civ. Code § 3345;
20          • Punitive damages as the court may allow pursuant to 15 U.S.C. §
21             1681n(a)(2);
22          • Attorney fees and costs to maintain the instant action, pursuant to 15 U.S.C.
23             §§ 1681n(a)(3) and 1681o(a)(2);
24          • Any other relief the Court may deem just and proper including interest.
25   ///
26   ///
27   ///
28   ///
                                             13 of 14        McGraw v. Pacifica Ashwood LLC et al.
                                           COMPLAINT
 Case 3:20-cv-00954-MMA-KSC Document 49 Filed 12/10/20 PageID.316 Page 14 of 14


 1                                        COUNT II
 2     VIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES
 3                                  ACT (“CCCRAA”)
 4                           CAL. CIV. CODE § 1785.1 ET SEQ.
 5         • An award of actual damages, in an amount to be determined at trial
 6           pursuant to Cal. Civ. Code §1785.31(a)(2)(A);
 7         • An award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
 8           1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d);
 9         • An award of punitive damages of $100-$5,000 per willful violation
10           of Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
11           1785.31(a)(2)(B);
12         • For equitable and injunctive relief pursuant to Cal. Civ. Code §
13           1785.31(b);
14         • Treble damages pursuant to Cal. Civ. Code §3345; and
15         • Any and all other relief that this Court deems just and proper.
16                                     TRIAL BY JURY
17   90. Pursuant to the Seventh Amendment to the Constitution of the United States of
18       America, Plaintiff is entitled to, and demands, a trial by jury.
19
20                                                 Respectfully submitted,
21   Dated: December 9, 2020                       KAZEROUNI LAW GROUP, APC
22
                                                     By: s/ Yana A. Hart
23                                                       YANA A. HART, ESQ.
24                                                       yana@kazlg.com
                                                         Attorneys for Plaintiff
25
26
27
28
                                           14 of 14        McGraw v. Pacifica Ashwood LLC et al.
                                         COMPLAINT
